ORDER

PER CURIAM.
James Boyd (Defendant) appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of second-degree assault *161and armed criminal action. Defendant claims the trial court plainly erred by: (1) allowing testimony that Defendant failed to provide an exculpatory statement to police after receiving warnings pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); and (2) failing to declare a mistrial based on testimony related to Defendant’s post-Miranda silence.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).